Case 12-34173        Doc 59     Filed 12/31/18     Entered 12/31/18 16:58:34          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 34173
         Brian Frazier

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/29/2012.

         2) The plan was confirmed on 12/03/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/03/2012.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/18/2017.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 76.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $50,676.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-34173              Doc 59         Filed 12/31/18    Entered 12/31/18 16:58:34                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $66,495.67
           Less amount refunded to debtor                                 $759.02

 NET RECEIPTS:                                                                                            $65,736.65


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $3,500.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                               $2,653.08
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $6,153.08

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal       Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent          Unsecured      1,104.00       1,036.95         1,036.95        315.07         0.00
 Cavalry Portfolio Services LLC           Unsecured      1,455.00       2,268.40         2,268.40        689.23         0.00
 Credit Protection Association            Unsecured          94.00           NA               NA            0.00        0.00
 Franklin Collection                      Unsecured         249.00           NA               NA            0.00        0.00
 Green Tree Servicing LLC                 Secured        4,959.04       4,959.04         4,959.04      4,959.04         0.00
 Green Tree Servicing LLC                 Unsecured           0.00    33,060.27        33,060.27            0.00        0.00
 Harvard Collection Services In           Unsecured         178.00           NA               NA            0.00        0.00
 Illinois Dept of Revenue 0414            Unsecured      2,144.00         630.94           630.94        191.70         0.00
 Illinois Dept of Revenue 0414            Priority            0.00      2,816.52         2,816.52      2,816.52         0.00
 Illinois Student Assistance Commission   Unsecured     11,361.00     10,709.59        10,709.59       3,254.00         0.00
 Internal Revenue Service                 Secured       42,618.58     42,618.58        42,618.58      42,618.58    3,070.53
 Internal Revenue Service                 Unsecured      7,369.00            NA               NA            0.00        0.00
 Keynote Consulting                       Unsecured          62.00           NA               NA            0.00        0.00
 Keynote Consulting                       Unsecured         296.00           NA               NA            0.00        0.00
 McCormick 105 LLC                        Secured      107,332.00    104,261.00       104,261.00            0.00        0.00
 McCormick 105 LLC                        Unsecured            NA       1,937.16         1,937.16        220.29         0.00
 Midland Funding LLC                      Unsecured            NA       1,541.37         1,541.37        468.33         0.00
 MRSI                                     Unsecured         320.00           NA               NA            0.00        0.00
 Nicor Gas                                Unsecured           0.00        365.66           365.66        111.10         0.00
 Portfolio Investments I LLC              Unsecured            NA            NA               NA            0.00        0.00
 Portfolio Recovery Associates            Unsecured         574.00        510.33           510.33        155.06         0.00
 Portfolio Recovery Associates            Unsecured         591.00        493.55           493.55        149.96         0.00
 Portfolio Recovery Associates            Unsecured      1,455.00       1,454.80         1,454.80        442.03         0.00
 Sears/Citibank SD                        Unsecured         675.00           NA               NA            0.00        0.00
 Sprint Corp                              Unsecured         401.00        401.96           401.96        122.13         0.00
 Thd/Cbsd                                 Unsecured      1,036.00            NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-34173        Doc 59      Filed 12/31/18     Entered 12/31/18 16:58:34             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $104,261.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                                $0.00              $0.00               $0.00
       All Other Secured                                 $47,577.62         $47,577.62           $3,070.53
 TOTAL SECURED:                                         $151,838.62         $47,577.62           $3,070.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,816.52          $2,816.52              $0.00
 TOTAL PRIORITY:                                          $2,816.52          $2,816.52              $0.00

 GENERAL UNSECURED PAYMENTS:                             $54,410.98          $6,118.90              $0.00


 Disbursements:

         Expenses of Administration                             $6,153.08
         Disbursements to Creditors                            $59,583.57

 TOTAL DISBURSEMENTS :                                                                     $65,736.65


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
